DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed 6/21/2022 in which claims 2, 4, 6, 11, 12, 17, and 18 were amended.
Claims 1-20 remain pending with claims 3, 9, 10, 14, and 15 withdrawn from consideration.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin Jackson (Reg. No. 38502) on 8 July 2022.

The application has been amended as follows: 
In claim 1, line 18, “material;” is amended to read –material, wherein the shield conductive layer and the gate conductive layer are portions of the same conductive layer;–
In claim 4, lines 2-3, delete “the shield conductive layer and the gate conductive layer are portions of the same conductive layer; and”
Election/Restrictions
Claims 1, 2, 4-8, 11-13, and 16-20 are allowable over the prior art of record. The restriction requirement among Species I-III, as set forth in the Office action mailed on 12/15/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/15/2021 is withdrawn.  Claims 3, 9, 10, 14, and 15, directed to Species II or III are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: the closest prior art, Chen (US 2011/0133258 and Chen hereinafter), discloses a semiconductor device (Fig. 26A), comprising: a region of semiconductor material (602) comprising a first major surface (top surface) and a first conductivity type (Figs. 2 and 26A; [0012]; N-type is first conductivity type); a trench gate structure comprising: an active trench (trench in which 3320 and 3312 are formed in) extending from the first major surface into the region of semiconductor material (Figs. 8 and 26A; [0020]); a shield dielectric layer (3326) adjacent to a lower portion of the active trench (Figs. 9-12 and 26A; [0021] and [0044]); a shield electrode (3320) adjacent to the shield dielectric layer in the lower portion of the active trench, the shield electrode comprising a first polycrystalline semiconductor material (Fig. 26A; [0022] and [0044]; polysilicon); a gate dielectric layer (3324) adjacent to an upper portion of the active trench (Fig. 26A; [0044]); a gate electrode (3312) adjacent to the gate dielectric layer in the upper portion of the active trench, the gate electrode comprising a second polycrystalline semiconductor material (Fig. 26A; [0044]; polysilicon); a gate conductive layer (3340) adjacent to the gate electrode (Fig. 26A; [0044]); and a dielectric fill structure (1908/dielectric between 3320 and 3312; [0044]) in the active trench electrically isolating the gate electrode and the gate conductive layer from the shield electrode (Figs. 15 and 26A; [0028] and [0044]); a body region (3348) of a second conductivity type (P-type) opposite to the first conductive type in the region of semiconductor material extending from the major surface adjacent to the trench gate structure (Fig. 26A; [0034]); and a source region (3332) of the first conductivity type (N-type) in the body region adjacent to the trench gate structure (Fig. 26A; [0035] and [0044]). Chen fails to expressly disclose a shield conductive layer adjacent to the shield electrode, the shield conductive layer comprising a first conductive material; the gate conductive layer comprising the first conductive material. However, Woo (US 10,304,933 and Woo hereinafter), discloses a shield conductive layer adjacent to the shield electrode, the shield conductive layer comprising a first conductive material; the gate conductive layer comprising the first conductive material (col. 5, lines 50-67 and col. 6, lines 1-15). Chen in view of Woo fail to expressly disclose the shield conductive layer and the gate conductive layer are portions of the same conductive layer.
As to claim 11: the closest prior art, Chen, discloses a semiconductor device (Fig. 26A), comprising: a region of semiconductor material (602) comprising a first major surface (top surface) and a first conductivity type (Figs. 2 and 26A; [0012]; N-type is first conductivity type); a trench gate structure comprising: an active trench (trench in which 3320 and 3312 are formed in) extending from the first major surface into the region of semiconductor material (Figs. 8 and 26A; [0020]); a shield dielectric layer (3326) adjacent to a lower portion of the active trench (Figs. 9-12 and 26A; [0021] and [0044]); a shield electrode (3320) adjacent to the shield dielectric layer, the shield electrode comprising a first polycrystalline semiconductor material (Fig. 26A; [0022] and [0044]; polysilicon); a gate dielectric layer (3324) adjacent to an upper portion of the active trench (Fig. 26A; [0044]); a gate electrode (3312) adjacent to the gate dielectric layer in the upper portion of the active trench, the gate electrode comprising a second polycrystalline semiconductor material (Fig. 26A; [0044]; polysilicon); a gate conductive layer portion (3340) adjacent to the gate electrode (Fig. 26A; [0044]); and a dielectric fill structure (1908/dielectric between 3320 and 3312; [0044]) in the active trench electrically isolating the gate electrode and the gate conductive layer from the shield electrode (Figs. 15 and 26A; [0028] and [0044]); a body region (3348) of a second conductivity type (P-type) opposite to the first conductive type in the region of semiconductor material extending from the major surface adjacent to the trench gate structure (Fig. 26A; [0034]); and a source region (3332) of the first conductivity type (N-type) in the body region adjacent to the trench gate structure (Fig. 26A; [0035] and [0044]). Chen fails to expressly disclose a conductive layer comprising one or more of a metal or a silicide having: a shield conductive layer portion adjacent to the shield electrode. 
As to claim 17: the closest prior art, Chen, discloses a method of forming a semiconductor device (Fig. 26A), comprising: providing a region of semiconductor material (602) comprising a first major surface (top surface) and a first conductivity type (Figs. 2 and 26A; [0012]; N-type is first conductivity type); providing a trench gate structure comprising: an active trench (trench in which 3320 and 3312 are formed in) extending from the first major surface into the region of semiconductor material (Figs. 8 and 26A; [0020]); a shield dielectric layer (3326) adjacent to a lower portion of the active trench (Figs. 9-12 and 26A; [0021] and [0044]); a shield electrode (3320) adjacent to the shield dielectric layer, the shield electrode comprising a first polycrystalline semiconductor material portion (Fig. 26A; [0022] and [0044]; polysilicon); a gate dielectric layer (3324) adjacent to an upper portion of the active trench (Fig. 26A; [0044]); a gate electrode (3312) adjacent to the gate dielectric layer in the upper portion of the active trench, the gate electrode comprising a second polycrystalline semiconductor material portion (Fig. 26A; [0044]; polysilicon); a gate conductive layer (3340) adjacent to the gate electrode (Fig. 26A; [0044]); and a dielectric fill structure (1908/dielectric between 3320 and 3312; [0044]) in the active trench electrically isolating the gate electrode and the gate conductive layer from the shield electrode (Figs. 15 and 26A; [0028] and [0044]); providing a body region (3348) of a second conductivity type (P-type) opposite to the first conductive type in the region of semiconductor material extending from the major surface adjacent to the trench gate structure (Fig. 26A; [0034]); and providing a source region (3332) of the first conductivity type (N-type) in the body region adjacent to the trench gate structure (Fig. 26A; [0035] and [0044]). Chen fails to expressly disclose a shield conductive layer adjacent to the shield electrode, the shield conductive layer comprising a first conductive material, the first conductive material comprises one or more of a metal material or a silicide material; the gate conductive layer comprising the first conductive material. C However, Woo (US 10,304,933 and Woo hereinafter), discloses a shield conductive layer adjacent to the shield electrode, the shield conductive layer comprising a first conductive material; the gate conductive layer comprising the first conductive material (col. 5, lines 50-67 and col. 6, lines 1-15). Chen in view of Woo fail to expressly disclose wherein providing the trench gate structure comprises providing the shield conductive layer and the gate conductive layer in a single set of steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834. The examiner can normally be reached Monday-Friday 7:30 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813